Case 8:20-cv-00068-SB-JDE Document 67 Filed 12/31/20 Page 1 of 6 Page ID #:740




  1 BROWNE GEORGE ROSS
    O’BRIEN ANNAGUEY & ELLIS LLP
  2
    Thomas P. O’Brien (State Bar No. 166369)
  3   tobrien@bgrfirm.com
    Jennie Wang VonCannon (State Bar No. 233392)
  4
      jvoncannon@bgrfirm.com
  5 David J. Carroll (State Bar No. 291665)
      dcarroll@bgrfirm.com
  6
    801 S. Figueroa Street, Suite 2000
  7 Los Angeles, California 90017
    Telephone: (213) 725-9800
  8
    Facsimile: (213) 725-9808
  9
    Attorneys for Plaintiffs
 10
    Dongyuan Li and Romaldo Marchan Delgado
 11
 12                        UNITED STATES DISTRICT COURT

 13                            CENTRAL DISTRICT OF CALIFORNIA
 14 DONGYUAN LI, an individual; and                    Case No. 8:20-cv-00068-SB (JDEx)
 15 ROMALDO MARCHAN DELGADO,
    an individual,                                     DISCOVERY MOTION
 16
 17              Plaintiffs,                           PLAINTIFFS’ SUPPLEMENTAL
                                                       MEMORANDUM IN SUPPORT OF
 18               vs.                                  MOTION TO COMPEL FURTHER
 19                                                    DISCOVERY RESPONSES (L.R. 37-
      CITY OF SANTA ANA et al.,                        2.3)
 20
 21                     Defendants.                    Judge:    Hon. John D. Early
                                                       Date:     January 14, 2021
 22                                                    Time:     10:00 a.m.
 23                                                    Crtrm.:   6A

 24                                                    Fact Disc. Cutoff: Feb. 26, 2021
 25                                                    Pretrial Conf.:    Jun. 11, 2021
                                                       Trial Date:        Jun. 21, 2021
 26
 27
 28
      1722105.2                                                      Case No. 8:20-cv-00068-SB (JDEx)
                               PLAINTIFFS’ SUPP MEMO ISO MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 67 Filed 12/31/20 Page 2 of 6 Page ID #:741




  1                     MEMORANDUM OF POINTS AND AUTHORITIES
  2 I.            INTRODUCTION
  3               Neither the arguments in Defendants’ portion of the Joint Stipulation, nor any
  4 of the evidence they submit, show that the requests for admission that Plaintiffs
  5 propounded were improper. Indeed, the evidence that Defendants submit—such as
  6 the judgments of conviction in Plaintiffs’ respective criminal cases, the indictment
  7 in Plaintiff Li’s criminal case, and Plaintiff Li’s discovery responses showing that
  8 she has since left the United States—has nothing at all to do with Plaintiffs’
  9 discovery requests. At best, Defendants are gratuitously attacking on Plaintiffs’
 10 characters; at worst, Defendants are suggesting that Plaintiffs somehow deserved to
 11 have been locked in a sweltering van for four hours, or that Defendants’ culpability
 12 for locking them in the van is somehow diminished, because Plaintiffs are nothing
 13 more than foreign inmates with criminal convictions.
 14               Moreover, the substantive arguments that Defendants offer completely miss
 15 the mark. Plaintiffs’ requests for admission are no different from those approved by
 16 both the Ninth Circuit and the Advisory Committee on the Federal Rules of Civil
 17 Procedure, and Defendants do not persuasively distinguish this authority. And,
 18 contrary to Defendants’ arguments, the fact that these requests collaterally implicate
 19 a question of law—i.e., whether Defendants owe Plaintiffs a duty of care—does not
 20 make them unanswerable. Every request seeking an admission on the application of
 21 fact to law by definition incorporates some legal proposition against which operative
 22 facts must be measured. Unsurprisingly, none of the cases that Defendants cite
 23 supports their far-fetched suggestion that requests can never implicate any legal
 24 proposition, no matter how tangentially. Finally, Defendants’ “wavier” argument—
 25 that Plaintiffs have conceded that the requests at issue are improper by not moving
 26 to compel a response on other requests seeking an admission on whether Defendants
 27 owe Plaintiffs a duty of care—borders on nonsensical. Plaintiffs did not concede
 28 anything by not moving to compel a response on those other requests; rather, given
      1722105.2                                                       Case No. 8:20-cv-00068-SB (JDEx)
                                                    -1-
                                PLAINTIFFS’ SUPP MEMO ISO MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 67 Filed 12/31/20 Page 3 of 6 Page ID #:742




  1 the unequivocal case law holding that correctional officers owe inmates a duty of
  2 care, Plaintiffs simply elected not to further pursue those particular requests.
  3               At bottom, it is apparent that Defendants are simply trying to avoid
  4 responding to legitimate requests—which they have no reasonable basis to deny—
  5 that would effectively establish their liability for Plaintiffs’ negligence cause of
  6 action.1 But Plaintiffs are legally entitled to receive substantive responses to these
  7 requests, however uncomfortable that may be for Defendants.
  8               For these reasons, and those additional reasons cited in Plaintiffs’ portion of
  9 the Joint Stipulation, the Court should grant Plaintiffs’ motion to compel in full.
 10 II.           ARGUMENT
 11               A.    Plaintiffs’ Requests for Production of Documents
 12               Plaintiffs agree that Defendants have informed them that Chief of Police
 13 David Valentin has no responsive text messages. However, Defendants have not yet
 14 confirmed whether or not any other City employee with a City-issued cellphone also
 15 has no responsive text messages. Furthermore, while Defendants state that they
 16 have “already produced all memoranda and reports drafted in connection with the
 17 underlying investigation,” Joint Stipulation at 6–7, ECF No. 64, Defendants have
 18 not produced the native versions of these reports as Plaintiffs have requested.
 19 Although Plaintiffs remain optimistic that Defendants will fully produce these (and
 20 other) documents in advance of the hearing on this motion, Plaintiffs reiterate their
 21 request for an order compelling such production should that not occur.
 22               B.    Plaintiffs’ Requests for Admission
 23               Defendants do not persuasively distinguish any authority that Plaintiffs cite,
 24 nor do they affirmatively cite any authority showing that the requests for admission
 25
 26               1
            “[A]s the Ninth Circuit has made clear, even ‘ultimate issues’ may be
 27 established by Rule 36 admissions.” Retamco Operating, Inc. v. Carone, 2005 WL
 28 8165740, at *7 (C.D. Cal. Nov. 23, 2005); see also Fed. R. Civ. P. 36(a)(5).
      1722105.2                                                        Case No. 8:20-cv-00068-SB (JDEx)
                                                     -2-
                                 PLAINTIFFS’ SUPP MEMO ISO MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 67 Filed 12/31/20 Page 4 of 6 Page ID #:743




  1 at issue are improper. First, they do not even try to distinguish the analogous
  2 examples, suggested by the Advisory Committee on the Federal Rules of Civil
  3 Procedure, of requests that permissibly seek admissions on the application of law to
  4 fact. The Advisory Committee noted that admissions on whether “an employee
  5 acted in the scope of his employment,” or whether “‘the premises on which said
  6 accident occurred, were occupied or under the control’ of one of the defendants,”
  7 involved both “law as well as fact” and were therefore proper requests that would
  8 “remove[] . . . issues from the lawsuit and thereby reduce[] the proof required at
  9 trial.” Fed. R. Civ. P. 36 Advisory Committee Notes to 1970 Amendment. These
 10 requests, just like those that Plaintiffs propounded, concern admissions on the
 11 ultimate elements of the plaintiff’s claims that collaterally implicate questions of
 12 law; nevertheless, the Advisory Committee concluded that they were still proper
 13 requests under Rule 36.
 14               Second, Defendants’ attempt to distinguish Marchand v. Mercy Med. Ctr., 22
 15 F.3d 933, 937 (9th Cir. 1994), falls flat. Defendants do not dispute that the requests
 16 at issue in Marchand are materially indistinguishable from those that Plaintiffs have
 17 propounded; rather, they contend that the Marchand court only addressed whether
 18 the requests could form the basis of cost of proof sanctions under Rule 37, and not
 19 whether those requests were objectionable. Joint Stipulation at 14–15. But this
 20 point is both incorrect and immaterial. For one, immediately following a recitation
 21 of the relevant request, the court observed that “Rule 36(a) permits requests for
 22 admission addressing questions of mixed law and fact”—thereby making clear that
 23 the request was proper under this standard. 22 F.3d at 937 n.4. Moreover, Rule 37
 24 sanctions are available only where the request is not “held objectionable under Rule
 25 36(a),” Fed. R. Civ. P. 37(c)(2)(A); thus, by ordering sanctions based on the request,
 26 the court necessarily determined that the request was not “objectionable.” See also,
 27 e.g., A. Farber & Partners, Inc. v. Garber, 237 F.R.D. 250, 255 (C.D. Cal. 2006)
 28 (citing Marchand as holding that “Rule 36(a) [specifically] permits requests for
      1722105.2                                                      Case No. 8:20-cv-00068-SB (JDEx)
                                                   -3-
                               PLAINTIFFS’ SUPP MEMO ISO MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 67 Filed 12/31/20 Page 5 of 6 Page ID #:744




  1 admission addressing questions of mixed law and fact”).
  2               Third, Defendants continue to erroneously rely on Playboy Enterprises, Inc.
  3 v. Welles, 60 F. Supp. 2d 1050, 1057 (S.D. Cal. 1999). As an initial matter, the
  4 requests in Playboy Enterprises are not at all similar to those that Plaintiffs
  5 propounded. For example, those requests sought an admission on the interpretation
  6 of a contractual provision, and an admission on the interpretation of the term “public
  7 figure” as used in a Supreme Court case. Id. at 1057. Neither are analogous to the
  8 requests that Plaintiffs propounded here. Moreover, the Playboy Enterprises court
  9 did not hold that the requests were objectionable and thus did not need to be
 10 answered; rather, it held that the defendant must either respond or object to an
 11 accompanying interrogatory that the defendant ignored, and gave the defendant the
 12 opportunity to object to the two requests for admission that it previously denied. Id.
 13               Fourth, Plaintiffs are not limited to moving for summary judgment in order to
 14 establish the elements of breach and causation. Joint Stipulation at 3. Indeed, as the
 15 Advisory Committee Notes make clear, the very purpose of requests for admission
 16 is to avoid incurring litigation costs—such as by having to prepare and file a motion
 17 for summary judgment—to prove an issue for which there is no reasonable dispute.
 18 See Fed. R. Civ. P. 36 Advisory Committee’s Note to 1970 Amendment (noting that
 19 requests for admission can “remove[] one of the issues from the lawsuit and thereby
 20 reduced the proof required at trial[,] [and] enabl[e] the requesting party to avoid the
 21 burdensome accumulation of proof prior to the pretrial conference”). If Defendants
 22 believe they can reasonably dispute issues of breach and causation, they can deny
 23 the requests—in which case Plaintiffs will prove these elements at summary
 24 judgment or trial. But if Defendants have no reasonable basis for denying them, as
 25 is glaringly apparent here, Rule 36 requires that they admit them so that Plaintiffs
 26 are not needlessly forced to incur costs proving those issues.
 27               Finally, it is completely irrelevant that Plaintiffs elected not to move to
 28 compel responses to requests seeking admissions regarding whether Defendants
      1722105.2                                                        Case No. 8:20-cv-00068-SB (JDEx)
                                                     -4-
                                 PLAINTIFFS’ SUPP MEMO ISO MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 67 Filed 12/31/20 Page 6 of 6 Page ID #:745




  1 owed Plaintiffs a duty of care. There was simply no utility in moving to compel a
  2 response to those requests; Defendants’ Answer to Plaintiffs’ First Amended
  3 Complaint already admitted that Defendants owed Plaintiffs a duty of care,2 and the
  4 case law is unequivocal that Defendants in fact owe Plaintiffs such a duty. See Joint
  5 Stipulation at 11 n.4. Plaintiffs are clearly not conceding any issue relevant to the
  6 requests in dispute here by not beating a dead horse in moving to compel responses
  7 to those other requests. If anything, the fact that Defendants’ duty to Plaintiffs is so
  8 clearly established—both by their own admissions and by binding case law—
  9 heavily undercuts Defendants’ suggestion that duty is some eminently contestable
 10 question that they do not wish to concede even by implication.
 11 III.          CONCLUSION
 12               For the foregoing reasons, Plaintiffs respectfully request that this Court grant
 13 Plaintiffs’ motion to compel further discovery responses in full.
 14 DATED: December 31, 2020                     Respectfully submitted,
 15
                                                 BROWNE GEORGE ROSS
 16                                              O’BRIEN ANNAGUEY & ELLIS LLP
                                                    Thomas P. O’Brien
 17
                                                    Jennie Wang VonCannon
 18                                                 David J. Carroll
 19
 20                                              By:        /s/ David J. Carroll
 21                                                         David J. Carroll
                                                 Attorneys for Plaintiffs Dongyuan Li and
 22                                              Romaldo Marchan Delgado
 23
                  2
 24            See Answer ¶ 69, ECF No. 18 (“Defendants admit that Defendants PRIETO
      and CONTRERAS owed a duty to detainees and prisoners at the Santa Ana Jail,
 25   including Plaintiffs, to exercise reasonable care in transporting them to and from the
 26   Santa Ana Jail. Defendants admit that Defendants PRIETO and CONTRERAS
      owed a duty to all detainees and prisoners at the Santa Ana Jail, including Plaintiffs,
 27   to take reasonable measures to prevent them harm while being transported to and
 28   from the Santa Ana Jail.”).
      1722105.2                                                        Case No. 8:20-cv-00068-SB (JDEx)
                                                     -5-
                                 PLAINTIFFS’ SUPP MEMO ISO MOTION TO COMPEL
